Pendleton, J. (concurring).
There can be no doubt that at the time of the filing of the petition in bankruptcy plaintiff had a provable debt and that it was properly scheduled. By section 17 of the Bankruptcy Act a discharge releases a bankrupt from all his provable debts except such as (among other things) have not been duly scheduled in time for proof and allowance, etc., unless such creditor had notice or actual knowledge of the proceedings in bankruptcy. Here the debt was duly scheduled at the time of the petition. If the amendment to the schedule is to be considered as changing this, the plaintiff had knowledge of the bankruptcy proceedings. He is not in a position, therefore, to object on the ground that it was not properly scheduled.
The satisfaction of the judgment having been procured by fraud, plaintiff could have avoided it at any time and proved his debt. The debt was a provable debt. The fact that he deferred proceedings to set aside the satisfaction of the judgment until after the discharge is immaterial.
I concur with the opinion of Mr. Justice Lehman that the order should be affirmed.